Oliver, Presiding Judge:
The appeals to reappraisement listed in schedules A, B, and C, hereto attached and made a part hereof, involve the proper dutiable value of certain glass animals and novelties exported'from Germany and imported at the port of New York.
The cases have been submitted for decision on an oral stipulation entered into by and between counsel for the respective parties, wherein it is agreed, in substance, as-follows:
*534(1) That the instant merchandise is similar in all material respects to that which was the subject of the decision in the case of F. W. Woolworth Co. et al. v. United States (Reap. Dec. 5094).
(2) That the record in the Woolworth, Co. case, supra, may be incorporated in and made a part of the record in the present cases.
On the agreed facts, as hereinabove set forth, I find that on the dates of exportation of the instant merchandise glass animals and novelties, such as and similar to those involved herein, were freely offered for sale to all purchasers in the principal market of the country of exportation, to wit, the Sonneberg-Lauscha district of Germany, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States.
Accordingly, I hold as matter of law:
(1) That the proper dutiable export values of the glass animals and novelties covered by the appeals listed in schedule A, having been exported prior to January 1, 1938, are the invoice unit prices less 3. per centum, plus 11 per centum, and
(2) That the proper dutiable export values of the glass animals and novelties covered by the appeals listed in schedule B, having been exported prior to January 1, 1938, are the. invoice unit prices, less 3 per centum, and
(3) That the proper dutiable export values of the glass animals and novelties • covered by the appeals listed in schedule C, having been exported subsequent to January 1, 1938, are the invoice unit prices, and
As to all the foregoing, plus, when not included in such invoice unit prices, the costs of cases and packing and the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, as invoiced, whenever reported as dutiable by the appraiser.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed. Judgment will be rendered accordingly.